FILED
                               NOT FOR PUBLICATION                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE GRACIANO RODRIGUEZ-                          No. 06-70036
 CANCHOLA; et al.,
                                                   Agency Nos. A079-570-398
               Petitioners,                                    A079-570-399
                                                               A079-570-400
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Graciano Rodriguez-Canchola, Maria Celia Rodriguez (“Rodriguez”),

and their daughter Maria Alejandra Rodriguez-Barcena, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
their motion to remand and dismissing their appeals from an immigration judge’s

orders denying their applications for cancellation of removal. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s

continuous physical presence and good moral character determinations,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851-52 (9th Cir. 2004); Bernal v. INS,

154 F.3d 1020, 1022 (9th Cir. 1998), we review de novo claims of due process

violations in immigration proceedings, and we review for abuse of discretion the

denial of a motion to remand, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Rodriguez’s

expedited removal order prevented her from accruing the continuous physical

presence required for cancellation of removal. See 8 U.S.C. § 1229b(b)(1); Juarez-

Ramos v. Gonzales, 485 F.3d 509, 511-12 (9th Cir. 2007) (an expedited removal

order interrupts accrual of continuous physical presence for purposes of

cancellation of removal).

       Substantial evidence also supports the agency’s determination that

Rodriguez-Canchola provided false testimony for the purpose of obtaining an

immigration benefit, thereby rendering him unable to establish the requisite good




JTK/Research                              2                                  06-70036
moral character. See 8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B), 1229c(b)(1)(B); see

also Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001).

       We agree with the BIA that the performance of petitioners’ former attorney

did not result in prejudice, and thus their claim of ineffective assistance of counsel

fails. See Iturribarria, 321 F.3d at 899-90.

       PETITION FOR REVIEW DENIED.




JTK/Research                               3                                    06-70036